DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 3-12 and 14-20 are currently pending in the present application. Claims 1, 3-4 and 12 are currently amended; claims 2 and 13 are cancelled; and claims 5-11 and 14-20 are original. The amendment dated November 17, 2021 has been entered into the record.
Claims 1-20 were previously rejected under 35 USC §112(a). The rejections are now withdrawn as the applicant has amended the claims.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Gollier (US 2014/0049822), of record, a display structure for an information handling system (Figure 1, display element 100; Paragraph [0026] “the display element 100 may further include one or more sub-surface layers, such as a display layer(s) 145 … The display layer(s) 145 may, in particular embodiments, include at least one of a touch sensing layer, a LCD display, a LED display, an OLED display), including: a top surface layer (110); a first nanoporous layer (120; Paragraphs [0043] “The buried scattering anti-glare layer 120, in some embodiments, may comprise a plurality of buried scattering elements such as, but 
The prior art of Miyamoto (US 2011/0181810), of record, discloses an anti-glare layer (7 in Figure 1) is disposed on a liquid crystal device (6, 1, 5, 4, 3, 2), where the liquid crystal device comprises a first polarizer layer (6); a thin-film-transistor (TFT) layer (11b); a second polarizer layer (5); and a back light layer (2), wherein the anti-glare layer is positioned on the first polarizer layer (Figure 1).
However, Gollier fails to disclose, in light of the specification, “a second nanoporous layer; wherein the second nanoporous layer is positioned between the first polarizer layer and the TFT layer, and the second nanoporous layer has an index of refraction less than an index of refraction of the TFT layer to reduce specular reflection of the display structure”. The examiner further considered Liang (US 2013/0215513), Bard (US 2020/0333593), Handa (US 2006/0049745), and Pousthomis (US 2018/0348577). Liang teaches a multi-layered antireflecting coating (Figure 2) with different nanoporous and/or mesoporous pore sizes throughout the layers (Paragraphs [0069]-[0070], [0144]). However, Liang fails to disclose “a second nanoporous layer positioned between the first polarizer layer and the TFT layer” and the arrangement of elements as recited in claim 1. The prior art of Miyamoto, Kameshima and Li, and Bard and Pousthomis, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 3-11 are allowable by virtue of their dependence on claim 1.
Regarding claim 12, Gollier discloses a display structure for an information handling system (Figure 1, display element 100; Paragraph [0026] “the display element 100 may further include one or more sub-surface layers, such as a display layer(s) 145 … The display layer(s) 145 may, in particular embodiments, include at least one of a touch sensing layer, a LCD display, a LED display, an OLED display), including: a top surface layer (110); a first nanoporous layer (120; Paragraphs [0043] “The buried scattering anti-glare layer 120, in some embodiments, may comprise a plurality of buried scattering elements such as, but not limited to, particles (FIG. 2 b) or an undulating or rough surface (FIG. 2 a)”, [0052] “nano-porosity may be introduced into scattering elements such as particles, undulating or roughened surfaces, or the like by various means … the pores are typically 10 nm or smaller”).
The prior art of Li (US 2021/0149245), of record, discloses an anti-glare layer (412 in Figure 12) is disposed on an OLED (31, 32; Paragraph [0034]), where the OLED comprises a polarizer layer (32) and an organic light emitting diode (OLED) film layer (31), wherein the anti-glare layer is positioned on the polarizer layer (Figure 2).
However, Gollier fails to disclose, in light of the specification, “a second nanoporous layer, wherein the second nanoporous layer is positioned between the polarizer layer and the OLED film layer, and wherein the second nanoporous layer has an index of refraction less than an index of refraction of the OLED film layer to reduce specular reflection of the display structure”. The examiner further considered Liang (US 2013/0215513), Bard (US 2020/0333593) and Pousthomis (US 2018/0348577). Liang teaches a multi-layered antireflecting coating (Figure 2) with different nanoporous and/or mesoporous pore sizes throughout the layers (Paragraphs [0069]-[0070], [0144]). However, Liang fails to disclose “a second nanoporous layer positioned between the polarizer layer and the OLED film layer” and the arrangement of elements as recited in claim 12. The prior art of Miyamoto, Kameshima and Li, and Bard and Pousthomis, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.
Dependent claims 14-20 are allowable by virtue of their dependence on claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871          

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871